Citation Nr: 0717490	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of an injury to the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted an 
increased rating from 20 percent to 40 percent for the 
veteran's service-connected residuals of a lumbosacral spine 
injury.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 21-4138, Statement in Support of Claim, 
submitted in May 2006, the veteran indicated that he wanted 
to be scheduled for a hearing before a local VA hearing 
officer at the RO.  However, it does not appear that a 
hearing was ever scheduled.  Accordingly, this case is hereby 
remanded to the RO for the following action:

The veteran should be scheduled for a 
local hearing at the RO in the order that 
the request was received.  In the event 
that he withdraws his hearing request or 
fails to appear, the case should be 
returned to the Board for appellate 
consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran unless he is so notified by 
the RO.


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



